EXHIBIT31.1 CERTIFICATION PURSUANT TO EXCHANGE ACT RULE13a-14(a)/15d-14(a), AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Ramin (“Ron”) Najafi, certify that: 1. I have reviewed this Amendment No. 1 to Form10-K of NovaBay Pharmaceuticals, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:August 4, 2009 /s/ RaminNajafi Ramin (“Ron”) Najafi Chief Executive Officer and President (principal executive officer)
